Order filed March 14, 2019




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00816-CR
                                  ____________

                    BYRON DEMONTA COLEMAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 17-DCR-076513

                            ABATEMENT ORDER

      The State has filed a motion stating its District Attorney, Brian M.
Middleton, represented appellant at trial. The State asks us to appoint a district
attorney pro tem.

      Appointments of district attorneys pro tem are within the purview of the
district court, not this court. See Tex. Code Crim. Proc. Ann. art. 2.07; Coleman v.
State, 246 S.W.3d 76, 81 (Tex. Crim. App. 2008).
      Accordingly, we order the judge of the 268th District Court to immediately
conduct a hearing at which appellant, counsel for appellant, and counsel for the
State shall be present to consider and rule on the State’s request. The judge shall
see that a record of the hearing is made, shall make any findings of fact and
conclusions of law required by article 2.07 of the Code of Criminal Procedure, and
shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. Those records shall be filed
with the clerk of this court by April 15, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket without
further order of this court when the requested records are filed in this court. The
court also will consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

                                   PER CURIAM